Appeal No. 13597 from Judgment dated October 23, 1991, Joe N. Pigott, Ruling Judge, Pike County Circuit Court.
Michael C. Moore, Attorney General, Jean Smith Vaughan, Sp. Ass’t Attorney General, Jackson, for Appellee.
En Banc.
Petition for Rehearing granted. On petition for rehearing, decision of March 7,1995, is withdrawn and decision of September 19, 1995, substituted therefor. Judgment affirmed.
THOMAS, P.J., FRAISER, C.J., BRIDGES, P.J., and BARBER, COLEMAN, DIAZ, KING, McMILLIN, PAYNE and SOUTHWICK, JJ., concur.